Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/154,314 filed 10/08/2018 is in response to Applicant’s arguments/remarks and claims amendment filed 10/15/2020. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 10/15/2020 Applicant has amended the claims of the application. The limitations of Claim 2 and 3 have been incorporated into Claim 1. Claim 2 and claim 3 are canceled, and new Claim 6 added. The status of the claims stand as follows:
Currently amended 		1, 4-5
Canceled 			2-3
3.3	New 				6
Claims 1, 4-6 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 102
The rejection of Claims 1-2, 4-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (U.S. PG Publication 2010/0261084) has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. 
Upon further consideration Claim 1, 4-6 are rejected under 103 over Yoshida and Son. 


Claims Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
 
Claim 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. PG Publication 2010/0261084) in view of Son et al. (U.S. PG Publication 2015/0303500) 

Regarding Claim 1, 4-6 Yoshida discloses a fuel cell system that provides the fuel cell (Yoshida Abstract, paragraph 0008), a method of controlling a power generation state of the fuel cell system (Yoshida paragraph 0009), the fuel cell 40 has a stack structure in which a plurality of unit cells is stacked (Yoshida paragraph 0023) and the fuel stack comprising a fuel gas supply source 70 to a fuel electrode (anode) of the fuel cell 40, an oxidant gas such as air is supplied from an oxidant gas supply source 80 to an oxygen electrode (cathode) (Yoshida paragraph 0024), a voltage sensor 92 (Yoshida Fig. 1, paragraph 0024) equivalent to a voltage detector that detects a voltage of the fuel cell stack; a pressure regulating value provided in the fuel gas path (Yoshida paragraph 0033), equivalent to a pressure measuring unit that measures an anode gas pressure of the fuel cell stack and a control device 10 (Yoshida Fig. 1, paragraph 0009, 0033) that controls fuel gas supply source 70, and the oxidant gas supply source 80
Yoshida discloses an oxidant gas is supplied to the fuel cell when the voltage of the fuel cell decreases to a predetermined lower-limit voltage threshold lower than the high-potential prevention voltage threshold during the high-potential prevention control (paragraph 0011, 0045), and voltage of the fuel cell is increased to return to a threshold voltage (Yoshida paragraph 0045) thus the controller performs cathode gas (oxidant) supply control to raise an average cell voltage of the fuel cell stack by increasing supply of the cathode gas to the fuel cell stack by the cathode gas supply unit called voltage maintenance oxidant-gas blowing operation (Yoshida paragraph 0045), when electric power required to be generated by the fuel cell stack is equal to zero, and the average cell voltage is lower than a predetermined target voltage.
Yoshida discloses when the voltage of the fuel cell decreases to a predetermined voltage the control device carries out a voltage maintenance oxidant-gas (i.e. cathode gas) blowing operation for supplying an oxidant gas (i.e. cathode gas) to the fuel cell, whereby the voltage of the fuel cell is increased to return to a threshold voltage (Yoshika paragraph 0045).This is equivalent to the controller perform a cathode gas supply to raise average cell voltage by increasing supply of cathode gas to the fuel cell recited in Claims 1 and 4. Yoshida’s disclosure of the control device carries out a voltage maintenance oxidant-gas blowing operation for supplying an oxidant gas to the fuel cell, whereby the voltage of the fuel cell is increased to return to the threshold voltage (Yoshida paragraph 0045), the threshold voltage is considered equivalent to the target voltage when the predetermined condition is satisfied to a value that is higher than a reference target voltage when the predetermined condition (i.e. predetermined condition when a cross leak is likely to occur) ) and that an anode gas pressure is higher than a predetermined threshold pressure. 
Regarding the limitation of target voltage and cross leak of the claims, Yoshida discloses the control unit may change the high-potential prevention voltage (i.e. set the target voltage) in variation due a cross leakage (Yoshida paragraph 0012). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have set the target voltage according to the pressure of the anode gas in response to a cross leakage as taught by Yoshida (Yoshida paragraph 0012), and to make the controller sets the target voltage to a higher value when anode gas pressure is higher than the threshold pressure, than the target voltage when the anode gas pressure is lower than a threshold pressure in order to consume more of the anode gas and prevent its cross-over leakage since Yoshida teaches the control unit sets the voltage in response to variation such as cross leakage. 
The limitation, “under the cathode gas supply control, the controller determines whether a predetermined condition indicating that cross leak is likely to occur is satisfied, wherein the predetermined condition comprises a condition that the anode gas pressure is higher than a predetermined threshold pressure, and sets the target voltage when the predetermined condition is satisfied, to a value that is higher than a reference target voltage as the target voltage in a case where the predetermined condition is not satisfied, the cross leak representing permeation of the anode gas from an anode electrode to a cathode electrode in each of the unit cells” is intended use limitation, and the controller of Yoshida is capable of performing the function of determining whether a predetermined condition indicating that cross leak is likely to occur is satisfied, and to set the target voltage value to a higher value. The limitation of the instant claim does not set to impart structural feature on the claimed controller, and is therefore considered to have no structural difference from the controller of Yoshida. According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use 
Yoshida discloses the controller changes the high-potential prevention voltage (Yoshida paragraph 0009), but is silent about the controller sets the target voltage to a higher value when the anode gas pressure is higher than the threshold pressure, than the target voltage in a case where the anode gas pressure is lower than the threshold pressure. Son discloses a method of controlling performance of a fuel cell stack by analyzing the voltage of the fuel cell stack and as a result the performance is recovered in time to prevent damage or deterioration to the fuel cell (Son paragraph 0016) and the method of controlling the performance of a fuel cell stack may further include a step of operating the fuel cell stack at an increased pressure by increasing the pressures of hydrogen and air inside the fuel cell stack when a determination is made that the performance is lowered (Son paragraph 0019); thus increasing the voltage (translated into performance) by increasing the pressure of hydrogen (the anode gas) and air. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fuel system of Yoshida by the disclosure of Son by increasing the gas pressure since changing the voltage is dependent on changing the pressure of the anode gas (fuel gas) (Son paragraph 0019) and would consequently set the voltage value to a higher value to correspond to a higher pressure value. According to the MPEP this modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Yoshida specifically discloses the control device 10 carries out a voltage maintenance oxidant-gas blowing operation for supplying an oxidant gas to the fuel cell 40, whereby the voltage of the fuel cell 40
Yoshida discloses the voltage and current of the fuel cell are detected by sensors and fuel gas and oxidant gas are supplied to the anode and cathode of the fuel cell (Yoshida paragraph 0024), and when the voltage of the fuel cell decreases to a predetermined voltage the control device carries out a voltage maintenance oxidant-gas (i.e. cathode gas) blowing operation for supplying an oxidant gas (i.e. cathode gas) to the fuel cell, whereby the voltage of the fuel cell is increased to return to a threshold voltage (Yoshika paragraph 0045).This is equivalent to the process step performing cathode gas supply to raise average cell voltage by increasing supply of cathode gas to the fuel cell recited Claim 5. 
Yoshida discloses the interval time between voltage maintenance oxidant-gas (i.e. cathode gas) blowing operations is shorter with a larger amount of cross leakage in the fuel cell (Yoshida paragraph 0053), the system performs cathode gas supply to increase the voltage of the cell, and thus determines when a predetermined condition indicating a condition of a cross leak happens and sets the voltage (i.e. wherein the cross leak happens) (Yoshida paragraph 0045). 
Response to Argument
In the response filed 10/15/2020 to the previous non-final Office Action dated 06/24/2020 Applicant traverses the rejection of  claims 1, 2, 4 and 5 under 102(a)(1) over Yoshida et al. (U.S. PG Pub. No. 2010/0261084), and also the rejection of Claim 3 under 103 over Yoshida. Applicant argues that 
Applicant indicates amendment of the claims 1, 2, 4, and 5, by incorporating the limitation of dependent claims 2 and 3 into independent claim 1; amending claim 4 to be independent in form and to include the subject matter previously recited by base claim 1; and amending independent claim 5 by incorporating subject matter similar to that previously recited by dependent claims 2 and 3, canceling claims 2 and 3 and adds new independent claim 6. Claims 1 and 4-6 are currently 
Applicant argues the amendment obviates the rejection of the claims under 102 (Remarks page 8). Examiner notes that the rejection of Claims 1, 2, 4 and 5 under 102(a)(1) over Yoshida has been overcome by the amendment of the claims. Therefore, the rejection as noted above in this Office Action has been withdrawn. 
Applicant also argues that the prior rejection of claim 3 under 103 should not be applicable to claims 1 and 5 because claims 1 and 5, as amended, are allowable over Yoshida (Remarks page 7) and cites the MPEP sections 2141 (II), (III) and 2142 and argues there is no prima facie case of obviousness (Remarks page 7-8). Examiner disagrees and a prima facie case of obviousness is presented in the Office Action paragraph 14 and throughout the Office Action when appropriate.
Applicant argues that Yoshida does not disclose a fuel cell including among other features a controller that determines whether a predetermined condition indicating that cross leak is likely to occur is satisfied and...sets [a] target voltage [of a fuel cell stack] to a higher value when the anode gas pressure is higher than the threshold pressure, (Remarks page 8-9).   
Examiner disagrees with Applicant’s arguments and notes that Yoshida discloses a control device 10, equivalent to the controller and the control device  or control unit may change the high-potential prevention voltage (i.e. set the target voltage) in variation due a cross leakage (Yoshida paragraph 0012) that is equivalent to a anode gas pressure is higher than a predetermined threshold pressure. Thus the limitation the controller sets the target voltage to a higher value when anode gas pressure is higher than the threshold pressure, than the target voltage when the anode gas 
Applicant argues because Yoshida does not disclose or suggest determining whether a fuel cell cross leak is likely to occur by evaluating whether an anode gas pressure is higher than a predetermined threshold pressure, as recited by amended claims 1 and 5, and that Yoshida discloses a fuel gas pressure sensor 91, but is silent about using measurements from sensor 91 to determine if cross leak is likely to occur (Remarks page 9). Examiner notes that the cited paragraph does do disclose a situation of a cross leak, but Yoshida discloses elsewhere that control unit may change the high-potential prevention voltage (i.e. set the target voltage) in variation due a cross leakage (Yoshida paragraph 0012) that is equivalent to a anode gas pressure is higher than a predetermined threshold pressure, and such a determination would not be possible without measuring the pressure of the gas. 
Applicant argues that Yoshida does not explain how cross leakage in the fuel cell 40 is detected; Yoshida certainly does not disclose using an anode gas pressure to determine the likelihood of cross leakage, and does not mention any correlation between an anode gas pressure and the occurrence of a cross leak (Remarks page 9). Examiner notes that leakage in this case is movement of a gas from one region to another or from one compartment to another and it is common knowledge that gas diffuses from a higher pressure area to a low pressure area, and consequently it is obvious that an occurrence  of a leak can be determined by employing pressure sensor. 
Applicant concludes that for at least these reasons, independent claims 1 and 5 are allowable over Yoshida. Claims 2 and 3 have been cancelled without prejudice or disclaimer, thus obviating the rejection thereof. Accordingly, Applicant requests reconsideration 
Applicant traverses the rejection of Claim 4 under 102. Examiner agrees that the amendment of the claim overcomes the previous rejection under 102, and as noted above in this Office Action the rejection has been withdrawn. Claim 4, however, is now rejected under 103 over the same reference of Yoshida and Son, and the rejection under 103 is considered proper as presented above in this section. New Claim 6 is also rejected under 103 over the reference of Yoshida and Son.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR M KEKIA/Examiner, Art Unit 1722           
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722